-Defendant Town of Harrison appeals from a judgment entered upon the decision of an Official Referee appointed to hear and determine, which judgment declared null and void a certain restrictive covenant contained in a deed from appellant to the respondent Finsilver dated November 1, 1946, and declared that the use of the premises conveyed by said deed is a nonconforming use which has continued since a time prior to the adoption of the Building Zone Ordinance of the Town of Harrison without abandonment and as such is permitted under the terms of said ordinance, and further restrained appellant from interfering with the present use of the premises. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ.